SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended June 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51102 Georgetown Bancorp, Inc. (Exact name of registrant as specified in its charter) Federal 20-2107839 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 2 East Main Street, Georgetown, Massachusetts (Address of Principal Executive Office) (Zip Code) (978) 352-8600 (Registrant’s Telephone Number including area code) Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Common Stock, par value $0.10 per share (Title of Class) Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15 (d) of the Act. Yes [ ] No [X] Indicate by check mark if the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of the Form 10-K or any amendment to this Form 10-K. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer [ ]Accelerated Filer [ ] Non-Accelerated Filer [ ] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes[]No[X] As of September 24, 2010, there were 2,638,387 shares issued and outstanding of the Registrant’s Common Stock, including 1,527,487 shares owned by Georgetown Bancorp, MHC. The aggregate value of the voting stock held by non-affiliates of the Registrant, computed by reference to the closing price of the Common Stock as of December 31, 2009 was $4.2 million. DOCUMENTS INCORPORATED BY REFERENCE 1. Portions of Annual Report to Stockholders (Part II) 2. Proxy Statement for the 2010 Annual Meeting of Stockholders (Part III) Georgetown Bancorp, Inc. ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED JUNE 30, 2010 TABLE OF CONTENTS ITEM PAGE PART I 1 BUSINESS 1 1A RISK FACTORS 34 1B UNRESOLVED STAFF COMMENTS 39 2 PROPERTIES 39 3 LEGAL PROCEEDINGS 39 4 (REMOVED AND RESERVED) 39 PART II 5 MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 39 6 SELECTED FINANCIAL DATA 41 7 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 41 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 41 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 41 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 41 9A CONTROLS AND PROCEDURES 41 9B OTHER INFORMATION 42 PART III 10 DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 42 11 EXECUTIVE COMPENSATION 42 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 42 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 42 14 PRINCIPAL ACCOUNTING FEES AND SERVICES 42 PART IV 15 EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 43 SIGNATURES 45 Exhibit 13 Annual Report to Shareholders Exhibit 23 Consent of Independent Registered Public Accounting Firm Exhibit 31.1 Certificate of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31.2 Certificate of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32.1 Certificate of Chief Executive Officer and Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Table of Contents PART I ITEM 1.Business Forward Looking Statements This Annual Report contains certain “forward-looking statements” that may be identified by the use of words such as “believe,” “expect,” “anticipate,” “should,” “planned,” “estimated” and “potential.” Examples of forward-looking statements include, but are not limited to, estimates with respect to our financial condition, results of operations and business that are subject to various factors that could cause actual results to differ materially from these estimates and most other statements that are not historical in nature. These factors include, but are not limited to, general and local economic conditions, changes in interest rates, deposit flows, demand for mortgage and other loans, real estate values, competition, changes in accounting principles, policies, or guidelines, changes in legislation or regulation or regulatory policies and procedures, and other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products and services. Georgetown Bancorp, MHC Georgetown Bancorp, MHC is the federally chartered mutual holding company parent of Georgetown Bancorp, Inc. Georgetown Bancorp, MHC has not engaged in any business to date, other than holding the majority of the voting stock of Georgetown Bancorp, Inc. The executive office of Georgetown Bancorp, MHC, is located at 2 East Main Street, Georgetown, Massachusetts 01833, and its telephone number is (978) 352-8600. Georgetown Bancorp, MHC is subject to comprehensive regulation and examination by the Office of Thrift Supervision (the “OTS”). Georgetown Bancorp, Inc. Georgetown Bancorp, Inc. (the “Company”) is the mid-tier stock holding company for Georgetown Savings Bank. The Company is chartered under federal law and currently owns 100% of the common stock of Georgetown Savings Bank. The executive office of the Company is located at 2 East Main Street, Georgetown, Massachusetts 01833, and its telephone number is (978) 352-8600. The Company is subject to comprehensive regulation and examination by the OTS. Georgetown Savings Bank Georgetown Savings Bank (the “Bank”) is a federally chartered savings bank headquartered in Georgetown, Massachusetts. The Bank was originally founded in 1868. In connection with its reorganization and stock offering, the Bank converted from a Massachusetts-chartered savings bank to a federally chartered savings bank on January 5, 2005. The Bank conducts business from its main office located at 2 East Main Street in Georgetown, Massachusetts, and its branch offices located in North Andover and Rowley, Massachusetts. The telephone number at its main office is (978) 352-8600. The Bank is subject to comprehensive regulation and examination by the OTS. General Our principal business has consisted of attracting retail deposits from the general public primarily in Essex County, Massachusetts and investing those deposits, together with borrowings and funds generated from operations, in one-to-four and multi-family residential mortgage loans, commercial business and real estate loans, construction loans, home equity loans and lines of credit and consumer loans, in the eastern Massachusetts and southern New Hampshire regions, as well as investing in investment securities. The Company’s strategic plan includes a greater emphasis on developing commercial business activities, both deposit and lending customer relationships and the continued development of a mortgage banking operation, which commenced during fiscal 2009. Our revenues are derived principally from interest on loans and securities, customer service fees and our mortgage banking operation. Our primary sources of funds are deposits, borrowings and principal and interest payments on loans and securities, as well as the sale of residential loans in the secondary market. 1 Table of Contents Market Area We primarily serve communities located in Essex County, Massachusetts for deposit products and the eastern Massachusetts and southern New Hampshire regions for lending products. Essex County is located in the northeastern portion of Massachusetts, a largely suburban area adjacent to the city of Boston. Georgetown is located 30 miles north of Boston near Interstate 95, the major north-south highway that runs along the East Coast of the United States. Consistent with suburban areas located near large metropolitan areas in general, the economy in the Bank’s primary deposit market area is based on a mixture of service, manufacturing, wholesale/retail trade, and state and local government. The primary deposit market area also serves as a bedroom community for individuals employed in nearby Boston. Maintaining operations near a large metropolitan area serves as a benefit to the Bank in periods of economic growth, while at the same time fosters significant competition for financial services. Future growth opportunities for the Bank depend in part on national economic growth factors, the future economic growth in our primary deposit market area and the intensity of the competitive environment for financial services. The eastern Massachusetts and southern New Hampshire regions have similar characteristics as Essex County. Competition We face intense competition within our primary market area both in making loans and attracting deposits. Our primary market area has a high concentration of financial institutions including large money center and regional banks, community banks and credit unions. Some of our competitors offer products and services that we currently do not offer, such as trust services and private banking. Our competition for loans and deposits comes principally from commercial banks, savings and cooperative institutions, mortgage banking firms and credit unions. We face additional competition for deposits from short-term money market funds, brokerage firms, mutual funds and insurance companies. Our primary focus is to build and develop profitable customer relationships across all lines of business, while maintaining our role as a community bank. Lending Activities Our principal lending activity has been the origination of first mortgage loans for the purchase or refinancing of one-to-four family residential real property. We have historically retained all loans that we originate, although we will occasionally enter into loan participations. The Company’s strategic plan includes a greater emphasis on developing commercial business activities, both deposit and lending customer relationships. We have been successful in executing this part of our strategic plan, as total commercial loans were 33.1% of total loans as of June 30, 2010, compared to 26.0% as of June 30, 2009. In accordance with the strategic plan initiative of the development of a mortgage banking operation, the Company sold $19.5 million in residential loans in the secondary market, generating $378,000 in non-interest income. We expect to have a greater emphasis in this activity in the future. One-to-four family residential real estate mortgage loans represented $74.4 million, or 41.9% of our total loan portfolio at June 30, 2010, compared to 49.7% as of June 30, 2009. We also offer construction loans, home equity loans and lines of credit and to a lesser extent, consumer loans. At June 30, 2010, construction loans totaled $26.4million, or 14.9% of our loan portfolio and home equity loans and lines of credit totaled $17.3 million, or 9.7% of our loan portfolio. We also originate consumer loans that are not secured by real estate, including automobile loans, deposit account loans and unsecured personal loans. At June 30, 2010, such loans totaled $719,000, or 0.4% of our loan portfolio. 2 Table of Contents Loan Portfolio Composition. The following table sets forth the composition of our loan portfolio by type of loan as of the dates indicated. At June 30, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in thousands) Residential loans: One-to-four family $ % $ % $ % $ % $ % Home equity loans and lines of credit Total residential mortgage loans Commercial loans: One-to-four family investment property - Multi-family real estate - - Commercial real estate Commercial business Total commercial loans Construction loans: One-to-four family Multi-family - - Non-residential Total construction loans Consumer Total loans % Other items: Net deferred loan costs Allowance for loan losses ) Total loans, net $ 3 Table of Contents Loan Portfolio Maturities and Yields. The following table summarizes the scheduled repayments of our loan portfolio at June 30, 2010. Demand loans, loans having no stated repayment schedule or maturity, and overdraft loans are reported as being due in one year or less. Residential Commercial Home Equity Loans and One-to-four family One-to-four family Lines of Credit investment property Multi-family real estate Commercial real estate Commercial business Weighted Weighted Weighted Weighted Weighted Weighted Average Average Average Average Average Average Amount Rate Amount Rate Amount Rate Amount Rate Amount Rate Amount Rate (Dollars in thousands) Due During the Years Ending June 30, $ % $
